 1   BROWN AND SEELYE PLLC                                       HONORABLE MARY JO HESTON
     Ellen Ann Brown Esq.                                        HEARING DATE: March 24, 2020
     Susan H. Seelye Esq.                                                  TIME: 1:00 pm
 2   1700 Cooper Point Rd SW #C5                                RESPONSE DATE: March 17, 2020
     Olympia, WA 98502                                                         Chapter 13
     Telephone 253-573-1958                                                 Tacoma, WA
 3   Facsimile 253-274-1200

 4                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re
                                                   In Chapter 13 Proceeding
 7
     MICHAEL FLOYD SANDERS                         No. 20-40150-MJH
 8
                                                   RESPONSE TO QUICKEN LOANS INC’S
                          Debtor(s)                OBJECTION TO CONFIRMATION
 9
     ______________________________

10
     COMES NOW the above-referenced debtor(s) through their attorneys of record and
11   states:

12     Quicken Loans Inc. refused to take the Debtor’s payments and he was told not to

13   make the payment even when he tried to make the payment in a timely manner. He is

14   now current and the Plan has been amended to cure the arrears as set forth in Quicken
15   Loan Inc’s objection.
16
       The Debtor requests that his case be confirmed.
17
          Dated March 16, 2020
18

19        /s/ Ellen Ann Brown
          ____________________________________
20        ELLEN ANN BROWN WSB#27992
          Attorneys for Debtor(s)
21

22

23

24

25
     RESPONSE          Page 1                                       BROWN and SEELYE PLLC
                                                                   744 South Fawcett Ave.
                                                                       Tacoma, WA 98402
                                                                          253-573-1958
